DETAILED ACTION
This Office Action is in response to the application filed on March 8, 2022. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1, 3-5, 10, 12-13, 16, and 18-19 have been fully considered. 
In light of these amendments, the previous rejections with respect to 35 U.S.C. 112(b) are withdrawn.
Response to Argument
Applicant's arguments and amendments received March 8, 2022 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose determining a subset of MV positions for the first plurality of MV positions, assign position information to the subset of MV positions, and determine adjusted MV positions for the subset of MV positions, wherein the adjusted MV positions comprise a plurality of new x positions or new y positions based on the position information and at least one of an x-offset value or a y-offset value. This language corresponds to the newly amended language of claims 1, 10, 16, and 19. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0246118 (“Ye”), which corresponds to a provisional filed February 6, 2018 in view of U.S. Patent Publication No. 2015/0163506 (“Chon”) and further in view of U.S. Patent Publication No. 2019/0246101 (“Jin”).
With respect to claim 1, Ye discloses the invention substantially as claimed, including 
An apparatus for generating a list of motion vector candidates (MVCs) for a current coding unit (CU) (see Figs. 4-7, items 430, 520, 603, 710, ¶¶100-103, 107-108, showing and describing encoders/decoders that generate a list of motion vector candidates for a current block, i.e., CU), wherein the apparatus comprises: 
a processor (see Figs. 4-7, items 430, 520, 603, 710, ¶¶98, 195, 209, showing and describing encoders/decoders that may be implemented using processors that execute software instructions); and 
a memory coupled to the processor and configured to store instructions (see citations with respect to element above, describing that the encoder/decoder may be implemented using software stored on a computer-readable medium/memory device coupled to the processor) that, when executed by the processor, cause the apparatus to be configured to: 
determine at least one first motion vector (MV) based on a first pattern specifying a first plurality of MV positions within a current video frame, wherein the current video frame comprises the current CU (see Figs. 8, 16, items A-E, A0-E0, ¶¶100-103, 106, 132-133, 139, showing and describing that the encoder/decoder may determine a candidate position associated with a spatial neighbor block of the current block (e.g., of the set A, B, C, D, E shown in Fig. 8 or A0, B0, C0, D0, E0 shown in Fig. 16) and that these candidate positions may , i.e., determine at least one first motion vector based on a first pattern specifying a first plurality of MV positions within a current video frame comprising the current CU); 
include, into the list, the at least one first MV (see citations and arguments with respect to element above and ¶¶103, 140, describing that the motion vector candidates associated with the candidate positions of the element above may be added to a candidate list, i.e., include, into the list, the at least one first MV); 
determine at least one second MV … specifying a second plurality of MV positions in another video frame that is different from the current video frame (see citations and arguments with respect to element above including ¶¶100, 101, 106, 141, describing that temporal motion vector candidates (e.g., T0 and T1 of Fig. 8), from temporal neighbor blocks that are collocated blocks of the current block in a previously coded picture may be determined, i.e., determine at least one second MV specifying a second plurality of MV positions in a video frame that is different from the current video frame); 
include, into the list, the at least one second MV (see citations and arguments with respect to elements above including ¶¶103, 140, describing that the motion vector candidates associated with the temporal candidate positions may be added to the candidate list, i.e., include, into the list, the at least one second MV);
determine a subset of MV positions for the first plurality of MV positions, wherein the subset of MV positions comprise discarded MV positions (see ¶107, describing that the system may determine redundant merge candidates and remove them from the candidate list, i.e., determine a subset of discarded/removed MV positions for the first plurality of MV positions);
…
Ye’s provisional describes temporal merge candidates being inserted into the merge candidates list, but does not explicitly show a pattern for the temporal candidates, i.e., it does not explicitly disclose determine at least one second MV based on a second pattern specifying a second plurality of MV positions in a video frame that is different from the current video frame.
However, in the same field of endeavor, Chon discloses that such temporal candidates for addition to a merge list may be based on a second pattern specifying a second plurality of MV positions in a video frame that is different from the current video frame: 
determine at least one second MV based on a second pattern specifying a second plurality of MV positions in another video frame that is different from the current video frame (see Fig. 12, 13, items T1-T6, ¶¶135-136, describing that temporal MV candidates, e.g., T1-T6, whose patterns are shown in Figs. 12 and 13, may be considered for inclusion in a merge candidate list).
As detailed above, Ye describes adding extra/additional temporal merge candidates into the merge candidates list. At the time of filing, one of ordinary skill would have been familiar with the way such temporal candidates may be determined and have understood that, as evidenced by Chon, it was known to identify such candidates using a pattern (like Chon’s T1-T6 of Figs. 12 and 13) of specific collocated MV positions. Accordingly, to one of ordinary skill in the art at the time of filing using such a temporal candidate identification scheme to add extra/additional temporal merge candidates to the merge candidate list of Ye would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a temporal candidate identification scheme that uses a pattern specifying a plurality of MV positions to add extra/additional temporal merge candidates to the merge candidate list in the coding system of Ye as taught by Chon.
Ye/Chon details that redundant merge candidates may be removed from the candidate list, but does not detail replacing these candidates with offset candidates, i.e., it does not explicitly disclose assign position information to the subset of MV positions comprising assigning to the subset of MV positions at least one of a plurality of x positions of the first plurality of MV positions or a plurality of y positions of the first plurality of MV positions; and determine adjusted MV positions for the subset of MV positions, wherein the adjusted MV positions comprise a plurality of new x positions or a plurality of new y positions based on the positions information and at least one of an x-offset value or a y-offset value.
However, in the same field of endeavor Jin discloses that it was known to replace removed candidates with candidates of adjusted positions, i.e.:
assign position information to the subset of MV positions comprising assigning to the subset of MV positions at least one of a plurality of x positions of the first plurality of MV positions or a plurality of y positions of the first plurality of MV positions (see Figs. 6-7, ¶¶142-148 and 151-154, showing and describing candidates A0-B2  that have (and thereby have been assigned) particular locations/positions and describing that where these candidates may be redundant (e.g., A0 610 and A1 630), one may be removed, e.g., A0 610, and replaced with an adjacently located candidates, e.g., A0’ 612, located at a different position, i.e., the system assigns position information to the subset of MV positions; although the specific position coordinates are not called out in the reference, they are shown in Figs. 6 and 7 to have specific x and y positions and A0-B2 would have been understood by of ordinary skill in the art at the time of filing to be well-known candidates that were known in the art to have (and thereby have been assigned) particular x and y coordinates positions/locations – see, e.g., U.S. Patent Publication No. 2016/0323573 ¶128, describing that A0-B2 correspond to positions with specific coordinates); and
determine adjusted MV positions for the subset of MV positions, wherein the adjusted MV positions comprise a plurality of new x positions or a plurality of new y positions based on the positions information and at least one of an x-offset value or a y-offset value (see citations of Jin above, describing that the system then determines an adjacent/adjusted MV candidate comprising a new candidate/position (as detailed above the candidate positions shown in Figs. 6 and 7 would have been understood to be x and y positions) based on the position of the removed/redundant candidate and an offset of 1 block width or height (see Figs. 6 and 7 and the description of ¶¶142-148 and 151-154 describing that these new candidates are adjacent to the redundant candidate) – again, although a specific x and y value are not called out in the reference, these candidates as shown in Figs. 6 and 7 would have been understood to show x and y values and an adjacent candidate would have been understood to correspond to new x and y positions that are a block width or height away from the prior position).
As detailed above, Ye describes removing redundant candidates and generating additional candidates for their replacement (see ¶107). Ye provides a few examples of replacement candidates, however, one of skill in the art at the time of filing would have understood other possibilities for replacement candidates, including, as evidenced by Jin, candidates whose x-y position is a new x-y position adjacent to the redundant/replaced candidate, i.e., based on the redundant/replaced candidate’s position and an x or y offset of a block width/height. Accordingly, to one of ordinary skill in the art at the time of filing, identifying redundant candidates and their positions for replacement and replacing them with candidates whose x-y position is a new x-y position adjacent to the redundant/replaced candidate, i.e., based on the redundant/replaced candidate’s position and an x or y offset of a block width/height, in the merge candidate list of Ye/Chen would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include identifying redundant candidates and their positions for replacement and replacing them with candidates whose x-y position is a new x-y position adjacent to the redundant/replaced candidate, i.e., based on the redundant/replaced candidate’s position and an x or y offset of a block width/height, in the merge candidate list of Ye/Chen as taught by Jin.
With respect to claim 2, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon and Jin discloses all the elements of independent claim 1. Ye/Chon/Jin additionally discloses: 
wherein the instructions further cause the apparatus to be configured to: determine at least one third MV based on a third plurality of MV positions adjacent to the current CU within the current video frame, wherein the third plurality of MV positions are different than the first plurality of MV positions; and include, into the list of MVCs, the at least one third MV (see Ye Fig. 16, items A1-E1 and A2-E2 , ¶¶132-133, 139, showing and describing that in addition to the first set of candidate positions (A0-E0), further neighboring sets of positions may be searched to find additional candidates, e.g., A1-E1 and A2-E2, i.e., at least one third MV based on a third plurality of MV positions adjacent to the current CU within the current video frame, wherein the third plurality of MV positions are different than the first plurality of MV positions; and include, into the list of MVCs, the at least one third MV). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 7, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon and Jin discloses all the elements of independent claim 1. Ye/Chon/Jin additionally discloses: 
wherein the instructions further cause the apparatus to be configured to reflect one of the first plurality of MV positions with reference to a reflection line (see Ye Fig. 16, which shows that one of the first plurality of MV positions, e.g., B0, is reflected with reference to a reference line (block edge between B0 and C0), as C0). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 8, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon and Jin discloses all the elements of independent claim 1. Ye/Chon/Jin additionally discloses: 
wherein the instructions further cause the apparatus to be configured to generate a third pattern relative to a position of the current CU based on a first size of the current CU and a second size of a grid specifying a minimum distance between two MV positions belonging to the third pattern, wherein the third pattern specifies positions of a plurality of MVs, and wherein the third pattern is the first pattern or the second pattern (see citations and arguments with respect to claim 2 above and Ye Figs. 16, item 1603, ¶¶10, 117, 133, showing and describing the generation of a grid pattern and MV positions belonging to this pattern (e.g., A0-E0, A1-E1 and A2-E2 – a plurality of MVs including the first pattern) and that this pattern is relative to the position of the current CU (see Fig. 16 where this region/grid is made up of the neighbors of the current CU), is based on the size of the current CU (see Fig. 16 showing that this region/grid’s size is dependent upon the size of the current CU), and a search block size/size of the grid (which specifies a minimum distance between two MV positions belonging to the third pattern, e.g., between search blocks), i.e., generate a third pattern relative to a position of the current CU based on a first size of the current CU and a second size of a grid specifying a minimum distance between two MV positions belonging to the third pattern, wherein the third pattern specifies positions of a plurality of MVs, and wherein the third pattern is the first pattern or the second pattern). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
With respect to claim 9, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon and Jin discloses all the elements of dependent claim 8. Ye/Chon/Jin additionally discloses: 
wherein the instructions further cause the apparatus to be configured to determine the second pattern or the first pattern based on at least one of an iteration value specifying a third size of the second pattern on the grid or a fourth size of the first pattern on the grid, a minimal size configurable for a CU, or a maximal size configurable for the CU (see citations and arguments with respect to claim 8 above and Ye ¶¶144-145, describing that the search block size (and thus the first pattern of A-E/A0-E0) may depend on current block size such that a smaller block should be surrounded by smaller blocks and  a larger block by larger blocks, i.e., depends upon the minimal/maximal size configurable for the CU). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 10, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon and Jin discloses all the elements of independent claim 1. Ye/Chon/Jin additionally discloses: 
An apparatus for generating a list of motion vector candidates (MVCs) for a current coding unit (CU) (see citations and arguments with respect to corresponding element of claim 1 above), wherein the apparatus comprises:
a processor (see citations and arguments with respect to corresponding element of claim 1 above); and
a memory coupled to the processor and configured to store instructions that, when executed by the processor (see citations and arguments with respect to corresponding element of claim 1 above), cause the apparatus to be configured to:
determine a pattern specifying a first plurality of motion vector (MV) positions relative to a position of the current CU based on a first size of the current CU and a second size of a grid specifying a minimum distance between two of the first plurality of MV positions belonging to the pattern (see citations and arguments with respect to corresponding element of claims 1 and 8 above); and
include, into the list, at least one MV based on the first plurality of MV positions of the pattern (see citations and arguments with respect to corresponding element of claim 1 above);
determine a subset of MV positions for the first plurality of MV positions, wherein the subset of MV positions comprise discarded MV positions (see citations and arguments with respect to corresponding element of claim 1 above);
assign position information to the subset of MV positions comprising assigning to the subset of MV positions at least one of a plurality of x positions of the first plurality of MV positions or a plurality of y positions of the first plurality of MV positions (see citations and arguments with respect to corresponding element of claim 1 above); and
determine adjusted MV positions for the subset of MV positions, wherein the adjusted MV positions comprise a plurality of new x positions or a plurality of new y positions based on the positions information and at least one of an x-offset value or a y-offset value (see citations and arguments with respect to corresponding element of claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 11, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon and Jin discloses all the elements of independent claim 10. Ye/Chon/Jin additionally discloses: 
wherein the instructions further cause the apparatus to be configured to determine the first plurality of MV positions based on a first iteration value, a minimal size configurable for a CU, or a maximal size configurable for the CU (see citations and arguments with respect to corresponding element of claim 9 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 11.
With respect to claim 12, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon and Jin discloses all the elements of independent claim 10. Ye/Chon/Jin additionally discloses: 
wherein the instructions further cause the apparatus to be configured to adapt the second size based on the first size or a minimum and maximum value of the grid (see citations and arguments with respect to claims 2 and 8 above and Ye Figs. 16, item 1603, ¶¶11, 117, 144-145, showing and describing that the grid size and search block size may be based on the size of the current CU). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 12.
With respect to claim 13, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon and Jin discloses all the elements of independent claim 10. Ye/Chon/Jin additionally discloses: 
wherein the instructions further cause the apparatus to be configured to:
determine adjacent positions specifying a third plurality of MV positions within a current video frame that are different from the pattern; and
combine the adjacent positions with the pattern (see citations and arguments with respect to corresponding elements of claim 2 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 13.
With respect to claim 14, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon and Jin discloses all the elements of dependent claim 12. Ye/Chon/Jin additionally discloses: 
wherein the apparatus further comprises an inter-prediction system coupled to the processor and configured to:
predict the current CU according to at least one third MV from the list of MVCs to obtain a prediction; and
a compression system coupled to the processor and configured to encode the current CU using the prediction (see citations and arguments with respect to claim 1 above describing that the coding system, e.g., encoder, may be embodied by a processor and Ye ¶5 which makes clear that one of skill understood such encoders to be compression systems, and Ye Fig. 4, item 430, ¶¶103, 108, describing that any candidate in the list (the list includes at least one third MV as detailed with respect to claims 1 and 2 above) may be used for motion compensated prediction, i.e., the processor may predict the current CU according to at least one third MV from the list of MVCs to obtain a prediction, and the encoder may encode the current CU by such a prediction, i.e., a compression system coupled to the processor and configured to encode the current CU using the prediction).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 14.
With respect to claim 15, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon and Jin discloses all the elements of independent claim 1. Ye/Chon/Jin additionally discloses: 
further comprising:
an inter-prediction system coupled to the processor and configured to predict the current CU according to at least one third MV from the list of MVCs list to obtain a prediction; and
a decompression system coupled to the processor and configured to decode the current CU using the prediction (see citations and arguments with respect to claim 1 above describing that the coding system, e.g., decoder, may be embodied by a processor and Ye ¶5 which makes clear that one of skill understood such decoders to serve as compression/decompression systems, and Ye Fig. 5, item 520, ¶¶103, 109, describing that any candidate in the list (the list includes at least one third MV as detailed with respect to claims 1 and 2 above) may be used for motion compensated prediction, i.e., the processor may act as an inter-prediction system for predicting the current CU according to at least one third MV from the list of MVCs to obtain a prediction, and the decoder may decode the current CU by such a prediction, i.e., a compression system coupled to the processor and configured to encode the current CU using the prediction).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 15.
With respect to claim 16, claim 16 recites the elements of claim 1 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 1 also applies to claim 16.
With respect to claim 17, claim 17 recites the elements of claim 2 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 2 also applies to claim 17.
With respect to claim 19, claim 19 recites the elements of claim 10 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 10 also applies to claim 19.
With respect to claim 20, claim 20 recites the elements of claim 11 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 11 also applies to claim 20.
Allowable Subject Matter
Claims 3-6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to disclose a method/system that determines the subset of positions (for replacement) based on those positions that are not available or not stored in a buffer, i.e., wherein the instructions further cause the apparatus to be configured to determine the first pattern and the subset of MV positions for the first plurality of MV positions that are at least one of not available in a buffer or not stored in the buffer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481